FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PARENTS INVOLVED IN COMMUNITY            
SCHOOLS, a Washington nonprofit
corporation,
        Plaintiff-Counter-Defendant-
                            Appellant,
                   v.
SEATTLE SCHOOL DISTRICT, NO. 1, a
political subdivision of the State
of Washington; JOSEPH OLCHEFSKE,               No. 01-35450
in his official capacity as
superintendent; BARBARA SCHAAD-                  D.C. No.
                                             CV-00-01205-BJR
LAMPHERE, in her official capacity
as President of the Board of                 Western District
Directors of Seattle Public                   of Washington,
Schools; DONALD NEILSON, in his                   Seattle
official capacity as Vice President              ORDER
of the Board of Directors of
Seattle Public Schools; STEVEN
BROWN; JAN KUMASAKA; MICHAEL
PRESTON; NANCY WALDMAN, in
their official capacities as
members of the board of
Directors,
    Defendants-Counter-Claimants-
                            Appellees.
                                         
     On Remand from the United States Supreme Court

                    Filed August 22, 2007




                             10199
10200         PARENTS v. SEATTLE SCHOOL DIST.
     Before: Mary M. Schroeder, Chief Circuit Judge,
   Harry Pregerson, Alex Kozinski, Andrew J. Kleinfeld,
       Michael Daly Hawkins, William A. Fletcher,
         Raymond C. Fisher, Richard C. Tallman,
    Johnnie B. Rawlinson, Consuelo M. Callahan and
              Carlos T. Bea, Circuit Judges.


                         ORDER

   This case was remanded to us from the United States
Supreme Court. See Parents Involved in Community Schools
v. Seattle School District No. 1, 127 S. Ct. 2738 (2007). In
light of the Supreme Court’s decision, we VACATE our opin-
ion in Parents Involved in Community Schools v. Seattle
School Dist. No. 1, 426 F.3d 1162 (9th Cir. 2005) (en banc),
and REMAND to the district court for further proceedings.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.